Evs3DETAILED ACTION
1. 	This communication is responsive to the amendment, filed July 13, 2021.
2. 	Claims 1-2, 4-5, 21-22, 24, 28-35 are pending in this application.  Claims 1, 8, 15 are independent claims. This action is made Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
4.	Applicant’s arguments, with respect to the amendment filed on July 13, 2021 with respect to claims 1-2, 4-5, 21-22, 24, 28-35 have been fully considered and are addressed below.

The applicant argues:
1. Regarding the 112 2nd rejection, the newly amended claim language of “preventing a partial or an entire occluding of the three-dimensional interactive program guide” overcomes the examiner’s rejection.

The examiner responds:
1. The examiner agrees.

The new amendment does not appear to address the 112 2nd rejection.

The applicant’s claim language appears to contradict Euclidean geometry.



The claim language states: “apparent distance of the two-dimensional along the x-axis”

These two statements appear to contradict Euclidean geometry.

The applicant’s drawing Fig 1 shows how the surface of the plane is in the y and z axis and the claim language claims the two-dimensional image has apparent distance in the x-axis.

So, the applicant appears to be claiming a two-dimensional image that has distance in three dimensions.

The applicant specification [0015-0016] discusses apparent depth, and discusses how a surface image with apparent depth towards a user is a three-dimensional image.

The applicant’s specification appears to have no discussion about how a two-dimensional image can project towards a user, and still be a two-dimensional image.

The applicant can correct this by clarifying that the two dimensional image is a projected three dimensional image.


The applicant argues:
2.  The newly amended claim language of “preventing a partial or an entire occluding of the three-dimensional interactive program guide” overcomes the previously cited arts.

The examiner responds:
2. The examiner agrees.

However, the 112 2nd rejection is still outstanding.


The examiner is always available for interviews.	


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-5, 21-22, 24, 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The applicant’s claim language appears to contradict Euclidean 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145